EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Xin Xie on February 7, 2022.

In this application, claim 23 has been amended as follows: 

23.	(Currently Amended)	A system of a vehicle comprising:
one or more sensors comprising one or more LiDAR sensors and cameras, wherein the one or more sensors detect a second vehicle that is at least partially behind the vehicle and on a different lane; 
one or more processors; and
	a memory storing instructions that, when executed by the one or more processors, causes the system to perform:
receiving, from the one or more sensors, sensor data comprising the second vehicle;
determining, based on the sensor data, a location of the second vehicle relative to the vehicle;
detecting a signal or a lateral movement from the second vehicle;
based on the location, and the signal or the lateral movement of the second vehicle, determining whether the second vehicle is intending to merge into a lane occupied by the vehicle;
in response to determining that the second vehicle is intending to merge into the lane occupied by the vehicle, determining whether to yield to permit the second vehicle to merge based on a predicted traffic imbalance across lanes or a predicted congestion in the lane occupied by the vehicle that would result from the second vehicle merging; and 	
selectively yielding depending on the determination of whether to yield, wherein, the selective yielding comprises:
in response to determining to yield, shining a pulsed light corresponding to a side that the second vehicle is on; and
adjusting a brightness or a frequency of the pulsed light based on a weather or visibility condition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513. The examiner can normally be reached weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M. Antonucci can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RODNEY A BUTLER/Primary Examiner, Art Unit 3666